DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of newly found reference Papstein being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-9, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2017/0163438 to Gary, JR (“Gary”) in view of US PG Pub 2014/0320398 to Papstein (“Papstein”).
Regarding claim 1, “A method, comprising: obtaining, by a secondary device, an association of a client device with the secondary device” reads on the system/method for remote control of one or more appliances by an external computing device such as a mobile device (abstract) disclosed by Gary and represented in Fig. 1.  Gary further discloses (¶0026, ¶0027) that both the appliance and the external device (secondary device) can communicate with the external server, such as, for example, a server hosted by a manufacturer capable of verifying ownership of the appliance, as well as verifying access to a particular appliance by a particular user device; for example, the server verifies ownership of a particular appliance corresponding to a particular user. That user may then follow a registration process, through the server, to associate the user's external computing device, for example, a mobile device (client device), with the appliance; the relationship between the appliance and the external device has been verified and established.
As to “identifying, by the secondary device, a…triggering event related to media that is being rendered at the secondary device or to an operation of the secondary device” Gary discloses (¶0045, ¶0033) that when the system detects an event associated with the appliance, it requests verification from the user that 
As to “responsive to identifying the…triggering event, sending, by the secondary device via a network, a message to the client device with a request for information related to the media or to the operation of the secondary device, the client device having a client device interface configured to present the message and to receive at least…input pertaining to the message” Gary discloses (¶0034, ¶0045, ¶0046, ¶0050, ¶0040, claim 6) when the system detects an event associated with the appliance, it requests verification from the user of the mobile device by providing a prompt to the user, where the mobile device provides a verification command in response to the verification request. 
As to “receiving, by the secondary device via a network,…input pertaining to the message from the client device, wherein the…input is received responsive to a presentation of the message via the client device interface” Gary discloses (¶0035, ¶0046, ¶0050) that the mobile external device provides remote operation command via the server to the appliance to execute command on the appliance as represented in Fig. 5 (elements 550, 560, 570).
As to “configuring the secondary device to perform the operation at the secondary device using the…input pertaining to the message that is received from the client device” Gary discloses (¶0035) that the remote command received from the mobile external device is executed on the appliance as represented in Fig. 5 (element 570).


Regarding claim 2, “The method of claim 1, wherein the association of the client device with the secondary device comprises a user account associated with the secondary device and the client device” Gary discloses (¶0026, ¶0027) that both the appliance and the external device can communicate with the external server, such as, for example, a server hosted by a manufacturer capable of verifying ownership of the appliance, as well as verifying access to a particular appliance by a particular user device; server verifies ownership of a particular appliance corresponding to a particular user, where the user follows a registration process, through the server, to associate the user's external computing device, for example, a mobile device, with the appliance.

claim 3, “The method of claim 1, wherein the association of the client device and the secondary device comprises: an association based on a discovery of both the client device and the secondary device on a same network” Gary discloses (¶0016-¶0019) that the appliances and the mobile external device are connected via a WiFi connection or Bluetooth connection, near field communication in a residential network as represented in Fig. 1.

Regarding claim 4, “The method of claim 1, wherein the association of the client device and the secondary device is based on a determination of a location of the client device” Gary discloses (¶0057, ¶0044, ¶0047) that the system detects when the user of the mobile device, is within a set proximity of the appliance; detection of the mobile device within the set proximity of the appliance may provide an indication to the system that the cooking appliance is now attended.

Regarding claim 5, “The method of claim 1, wherein identifying the text entry triggering event related to the operation of the secondary device includes receiving, at the secondary device, a request to perform the operation” Gary discloses (¶0033, ¶0034, ¶0042, ¶0043, ¶0045, ¶0048, ¶0049) that the appliance receives a command to perform the operation, and Papstein discloses (¶0058-¶0062) that when television display (secondary device) detects two text input fields 102 (text entry triggering event), the TV sends a request to the 

Regarding claim 6, “The method of claim 1, wherein the text entry triggering event related to the operation of the secondary device further includes a time-based event, a user status-based event, or a client device location-based event” combination of Gary and Papstein teaches this limitation, where Gary discloses (¶0034, ¶0042-¶0045, ¶0047-¶0049, ¶0057, ¶0058) that when the appliance detects mobile external device within a set proximity (client device location-based event) of the appliance, it provides an indication to the system that the appliance is now attended.

Regarding claim 7, “The method of claim 1, further comprising: responsive to identifying the text entry triggering event, providing, by the secondary device via a secondary device interface of the secondary device, a selectable on-screen element” combination of Gary and Papstein teaches this limitation, where Gary discloses (¶0020-¶0022, ¶0028-¶0032) that the appliance includes a control panel including an input device configured to receive user input for operating the appliance as represented in Figs. 2 and 4.
As to “responsive to an activation of the selectable on-screen element, sending, by the secondary device via the network, the message to the client device with the request for the information related to the operation of the secondary device” Gary discloses (¶0020-¶0022, ¶0028-¶0034) that in response 

Regarding claim 8, “The method of claim 1, wherein sending the message to the client device comprises configuring the secondary device to receive the alphanumeric text input entered in the client device interface responsive to receiving the message” Gary discloses (¶0035, ¶0046, ¶0047, ¶0050) that the appliance receives remote control command/input from the mobile external device to operate the appliance as represented in Fig. 5.

Regarding claim 9, “The method of claim 1, further comprising receiving at least one of a selection of a media item, a scroll, a rewind, a fast forward, a pause, a stop, or a play” Gary discloses (¶0015, ¶0027, ¶0028, ¶0031-¶0033) that the appliance receives a pause on the operation of the appliance.

Regarding claim 13, “The method of claim 1, wherein the message includes an instruction for the client device to provide an interactive notification via the client device interface” Gary discloses (¶0034, ¶0045, ¶0046, ¶0050, ¶0040, claim 6) when the system detects an event associated with the appliance, it requests verification from the user of the mobile device by providing a prompt to the user, where the mobile device provides a verification command in response to the verification request; (¶0035, ¶0046, ¶0050) the mobile external 

Regarding claim 14, “The method of claim 1, wherein the secondary device includes one of a set top box, a smart appliance, an audio/video controller, or a gaming system” Gary discloses (¶0017) that the appliance includes a smart appliance or a home entertainment system as represented in Fig. 1.

Regarding claim 15, see rejection similar to claim 1.  

Regarding claim 18, see rejection similar to claim 1.

Regarding claim 19, see rejection similar to claim 5.

Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Papstein as applied to claims 1 and 18 above, and further in view of US PG Pub 2017/0150227 to Kim (“Kim”).
Regarding claim 10, combination of Gary and Papstein meets all the limitations of the claim except “The method of claim 1, wherein performing the operation at the secondary device further comprises at least one of: selecting a media item in a secondary device interface, scrolling in the secondary device 

Regarding claim 11, “The method of claim 1, wherein receiving, via the network, the alphanumeric text input from the client device comprises presenting the alphanumeric text input from the client device in a secondary device interface” Kim discloses (¶0124, ¶0126) that when the electronic device (secondary device) activates/triggers a function associated with the broadcast content, (¶0161, ¶0162) the screen data of the first external/mobile device (client device) is received, processed, and displayed mirroring screen corresponding to the first external device on the display unit, where (¶0135, ¶0155, ¶0162) password containing alphanumeric info is provided and displayed as represented in Figs. 8, 9, and 12.

claim 12, “The method of claim 1, wherein the alphanumeric text input from the client device is presented in a secondary device interface and the client device interface at substantially a same time” Kim discloses (¶0161, ¶0162) the screen data of the first external/mobile device (client device) is received, processed, and displayed mirroring screen corresponding to the first external device on the display unit of the electronic device, where (claim 9, ¶0135, ¶0155, ¶0162) the electronic device is configured to simultaneously display, on the display, the mirroring screen and an icon of at least one application for goods payment through the execution screen of the first payment application installed on the external device.

Regarding claim 20, see rejection similar to claim 10.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gary in view of Papstein as applied to claim 15 above, and further in view of US PG Pub 2010/0317332 to Bathiche (“Bathiche”).
Regarding claim 16, combination of Gary and Papstein meets all the limitations of the claim except “The method of claim 15, wherein receiving the message associated with the secondary device comprises receiving an instruction to open an application or a media card associated with the notification, wherein providing the at least part of the message as the notification in the graphical interface comprises providing the application or a media card in the graphical interface via the display device.”  However, Bathiche discloses (¶0041, 

Regarding claim 17, combination of Gary and Papstein meets all the limitations of the claim except “The method of claim 15, wherein providing at least part of the message as the notification in the graphical interface via the display device includes providing an option to play a media item at the secondary device when the client device and the secondary device are connected to the network.”  However, Bathiche discloses (¶0051, ¶0053) that the mobile device and the television/PC are located in the same home network; (¶0041, ¶0067-¶0070) the mobile device with a touch screen user interface configured for use as a TV/PC remote control which provides various options such as play/pause/rewind/forward for a media content as represented in Fig. 3.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Gary and Papstein’s systems by receiving an instruction to open application/media card associated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425